ITEMID: 001-5508
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: KAJANEN AND TUOMAALA v. FINLAND
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicants are Finnish nationals, born in 1945 and 1946 respectively and living in Turku and Kaarina.
A.
The facts of the case, as submitted by the applicants, may be summarised as follows.
The applicants are Justices at the Court of Appeal of Turku. Between the applicants and the representative of their employer a disagreement arose about the amount of their salary. According to the applicants, they were entitled to receive salary corresponding to a higher salary grade than that actually applied. The Chief Secretary of the Court of Appeal (hovioikeuden kansliapäällikkö, hovrättens kanslichef) made a decision that the applicants were not entitled to the higher salary grade. The applicants asked for a notice of appeal, but did not receive one.
The applicants nonetheless appealed to the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen), which on 14 November 1996 stated that as the question concerned the interpretation of a collective bargaining contract on civil servants’ salaries, the court was not competent to try the case.
The applicants then took legal action against the State in the Labour Court (työtuomioistuin, arbetsdomstolen). On 3 March 1997, the court found that, according to the Act on the Labour Court (laki työtuomioistuimesta, lag om arbetsdomstolen), a civil servant bound by a collective bargaining contract on civil servants’ salaries was allowed to take legal action before the Labour Court. However, since the applicants were not members of a trade union and therefore not bound by the contract, they could not take legal action before the Labour Court.
B. Relevant domestic law and practice
According to Section 10a, Subsection 2, of the Constitution Act (Suomen Hallitusmuoto, Regeringsform för Finland), as in force at the relevant time, everyone has the freedom of association. Freedom of association entails the right to form an association without a permit, to be a member or not to be a member of an association and to participate in the activities of an association. The freedom to form trade unions and to organise in order to look after other interests is likewise guaranteed.
According to Section 5, Subsections 1 and 2, everyone is equal before the law. No one shall, without an acceptable reason, be treated differently from other persons on the ground of sex, age, origin, language, religion, conviction, opinion, health, disability or other reason that concerns his or her person.
Section 16 guarantees to everyone the right to have his or her case dealt with appropriately and without undue delay by a legally competent court of law or other authority, as well as to have a decision pertaining to his or her rights or obligations reviewed by a court of law or other independent organ for the administration of justice.
In its decision no. 4398 rendered on 31 December 1999 the Supreme Administrative Court held that the above mentioned Section 16, inter alia, guarantees also to a judge not belonging to a trade union the right to have a dispute concerning his salary decided by a court. As the appellants in the case in question could not have their case decided by the Labour Court, the Supreme Administrative Court examined their claim but rejected it on the merits.
As from 1 March 2000 the Constitution Act is replaced by the Constitution of Finland (Suomen perustuslaki, Finlands grundlag), which contains provisions identical to those mentioned above.
